IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


O.C.,                                         : No. 403 MAL 2019
                                              :
                      Respondent              :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
               v.                             :
                                              :
                                              :
L.A.,                                         :
                                              :
                      Petitioner              :


                                        ORDER



PER CURIAM

        AND NOW, this 26th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.